IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-12-00070-CV

LINDA LEWIS AND ALICIA LEWIS,
                                                          Appellants
v.

WAXAHACHIE DAILY LIGHT DBA WAXAHACHIE
NEWSPAPERS, INC., AMERICAN CONSOLIDATED
MEDIA INC. JEREMY HALBREICH, DENISE LYTLE,
NEAL WHITE, JOANN LIVINGSTON, AND
RAY PIKE,
                                      Appellees


                             From the 40th District Court
                                 Ellis County, Texas
                                Trial Court No. 83824


                            MEMORANDUM OPINION


          Linda Lewis and Alicia Lewis appeal the trial court’s order granting summary

judgment in favor of Waxahachie Daily Light DBA Waxahachie Newspapers Inc.,

American Consolidated Media Inc., Jeremy Halbreich, Denise Lytle, Ray Pike, Neal

White, and Joann Livingston (collectively referred to as Waxahachie Daily Light). We

affirm.
        Waxahachie Daily Light moved for summary judgment on the affirmative

defenses of limitations and statutory privilege. The trial court did not state the ground

on which it based the summary judgment. On appeal, Linda and Alicia make nine

statements under the heading, “Issues Presented,” most of which are randomly restated

in two issues in their brief. None of the statements address why the trial court’s

summary judgment was erroneous on either of the grounds asserted by Waxahachie

Daily Light.1 "When the trial court does not specify the basis for its summary judgment,

the appealing party must show it is error to base it on any ground asserted in the

motion." Star-Telegram, Inc. v. Doe, 915 S.W.2d 471, 473 (Tex. 1995). Linda and Alicia do

not complain either in their initial brief or in their reply brief that the trial court erred in

granting summary judgment on Waxahachie Daily Light’s privilege defense.

Accordingly, Linda’s and Alicia’s “issues” are overruled. See Van Horn v. Keefer, No. 10-

12-00106-CV, 2012 Tex. App. LEXIS 9115 (Tex. App.—Waco Nov. 1, 2012, no pet.) (mem.

op.); Gill v. McRae, No. 10-11-00378-CV, 2012 Tex. App. LEXIS 8592 (Tex. App.—Waco

Oct. 11, 2012, no pet.) (mem. op.).

        The trial court’s judgment is affirmed.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

1 In their reply brief, Linda and Alicia address why they believe the trial court erred in granting summary
judgment on Waxahachie Daily Light’s limitations defense.

Lewis v. Waxahachie Daily Light, et al                                                              Page 2
APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 2, 2013
[CV06]




Lewis v. Waxahachie Daily Light, et al                                                 Page 3